DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 12/20/2018.
Claims 1 – 24 are allowed.  
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Independent claim 1 (and similarly, independent claims 15 and 17), when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 1 (and similarly recited in independent claims 15 and 17):
providing a first database comprising genomes of one or more organisms, the genomes assigned respective taxonomic IDs corresponding to nodes of a self-consistent first taxonomy, IDs meaning identifications, the first taxonomy calculated on the basis of genetic distance, a given taxonomic ID comprising one or more of the genomes, one or more of the genomes containing respective metadata of a reference taxonomy, the reference taxonomy not based on genetic distance, the genomes of at least one taxonomic ID of the first taxonomy separable into one or more clusters based on differences in taxonomic labeling in the metadata.

The following is an examiner's statement of reasons for allowance: Independent claim 18 (and similarly, independent claims 19 -21), when considered as a whole, is allowable over the 
accessing sequenced nucleic acids of a given sample genome;
selecting a taxonomic target rank from the group consisting of domain, kingdom, division, phylum, class, order, family, genus, species, sub-species, and strain;
forming contigs of the sequenced nucleic acids of the given sample genome;
classifying the contigs using a k-mer based classifier against a self-consistent first taxonomy of a first database, the first taxonomy based on genetic distance, the first database comprising genomes of one or more organisms, wherein each contig is treated as one read.

The following is an examiner's statement of reasons for allowance: Independent claim 22 (and similarly, independent claims 23 and 24), when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 22 (and similarly recited in independent claims 23 and 24):
Accessing a classification database comprising a set of classified genomes, the classification database having a taxonomy, the taxonomy having a binary tree structure comprising nodes, the set of genomes classified to respective nodes; selecting an upper limit of the number of genomes of the set that can be processed for any given k-mer of the set, designated T, wherein T is a positive whole number greater than or equal to 1; updating a look-up table in a computer process, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194